Name: Council Implementing Decision 2014/487/CFSP of 22 July 2014 implementing Decision 2011/137/CFSP concerning restrictive measures in view of the situation in Libya
 Type: Decision_IMPL
 Subject Matter: international affairs;  Africa
 Date Published: 2014-07-23

 23.7.2014 EN Official Journal of the European Union L 217/48 COUNCIL IMPLEMENTING DECISION 2014/487/CFSP of 22 July 2014 implementing Decision 2011/137/CFSP concerning restrictive measures in view of the situation in Libya THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision 2011/137/CFSP of 28 February 2011 concerning restrictive measures in view of the situation in Libya (1), and in particular Article 8(2) thereof, Whereas: (1) On 28 February 2011, the Council adopted Decision 2011/137/CFSP. (2) The Council considers that there are no longer grounds for keeping one person on the list set out in Annex IV to Decision 2011/137/CFSP. (3) Decision 2011/137/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The entry for the following person shall be deleted from the list set out in Annex IV to Decision 2011/137/CFSP: 23. ZIDANE, Mohamad Ali. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 22 July 2014. For the Council The President C. ASHTON (1) OJ L 58, 3.3.2011, p. 53.